DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,535,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-5, 7, 8, 10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest a fiber optic cassette comprising: a body defining a front and an opposite rear and an enclosed interior; a cable entry location defined on the body for a cable to enter the interior of the cassette body, wherein a cable that enters at the cable entry location is attached to the cassette body and fibers from the cable are extended into the cassette body at the cable entry location and form terminations at first connectors that include a ferrule terminating a fiber and a ferrule hub mounted to the ferrule; wherein the first connectors are connected to a rear side of adapters located at the front of the cassette body, wherein the rear side of each adapter defines a structure for receiving the ferrule and the ferrule hub of one of the first connectors; wherein a front side of the adapters defines termination locations for fibers to be connected to the fibers connected at the rear side of the adapters, wherein the termination locations are configured to receive second connectors having a different overall configuration than the first connectors connected to the rear side of the adapters, wherein each second connector is one of a traditional SC or a traditional LC connector; wherein the adapters are provided in the form of an adapter block that includes a plurality of integrally-molded adapters, each adapter including the front side, the rear side, and internal structures which allow mating with fiber optic connectors at the front side, the adapter block being removable from a remainder of the cassette body.
The most applicable prior art, including Ugolini et al (US 7,391,952), Fawcett et al (EP 0 563 995 B1), and Larson et al (US 5,975,769), each addressed in the Office Action mailed 11/3/20, fails to individually disclose or together reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While Ugolini et al discloses mating connectors may be of a different configuration, the same is insufficient to anticipate or render obvious the claimed arrangement.  The prior art fails to render obvious the specific combination of limitations recited in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists fiber cable cassettes known in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/4/21